EXHIBIT 10.1
FOURTH AMENDMENT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
     This FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is dated as of the 30th day of October, 2008, by NAVARRE
CORPORATION, a Minnesota corporation (“Borrower”), the Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent
(the “Agent”) for itself and the Lenders under and as defined in the Credit
Agreement (as hereinafter defined), and the Lenders. Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.
RECITALS
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of March 22, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement as herein set forth.
     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and the Lenders hereby agree as follows:
SECTION 1. Amendments. Subject to the satisfaction of each of the conditions to
effectiveness set forth in Section 2 hereof:
     (a) The following definition set forth in Annex A to the Credit Agreement
is hereby amended and restated, effective as of September 30, 2008, in its
entirety to read as follows:
     “EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) any other non-cash gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of net income of such Person for such period in accordance with GAAP, but
without duplication and (vi) amounts paid on behalf of or for the benefit of
Goldhil Media, Tower Records or any trust, trustee or fund relating thereto or
successor to any of the foregoing, plus (c) the sum of (i) any provision for
income taxes, (ii) Interest Expense, (iii) loss from extraordinary items for
such period, (iv) depreciation and amortization for such period (other than
amortization with respect to Vendor Advances), (v) amortized debt discount for
such period, (vi) the amount of any deduction to consolidated net income as the
result of any grant to any members of the management of such Person of any
Stock, (vii) losses arising from the

1



--------------------------------------------------------------------------------



 



operations of Navarre Entertainment in an aggregate amount not to exceed (w)
$3,233,000 with respect to the 12 month period ending on March 31, 2008 (x)
$1,368,000 with respect to the 12 month period ending on June 30, 2008, (y)
$394,000 with respect to the 12 month period ending on September 30, 2008, (z)
$27,000 with respect to the 12 month period ending on December 31, 2008, and
(viii) all expenses or losses for impairment of goodwill, in each case to the
extent included in the calculation of consolidated net income of such Person for
such period in accordance with GAAP, but without duplication. For purposes of
this definition, the following items shall be excluded in determining
consolidated net income of a Person: (1) the income (or deficit) of any other
Person accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, such Person or any of such Person’s Subsidiaries; (2) the
income (or deficit) of any other Person (other than a Subsidiary) in which such
Person has an ownership interest, except to the extent any such income has
actually been received by such Person in the form of cash dividends or
distributions; (3) the undistributed earnings of any Subsidiary of such Person
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person, (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets, and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.”
     (b) The following definition set forth in Annex A to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
     “Index Rate” means, for any day, a rate per annum equal to the highest of
(a) the rate last quoted by The Wall Street Journal as the “base rate on
corporate loans posted by at least 75% of the nation’s largest banks” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.5% per annum
and the Federal Funds Rate, and (c) the sum of (x) the LIBOR Rate, for an
Interest Period of three months as it appears on Reuters Screen LIBOR01 Page as
of 11:00 A.M. (London, England time) two (2) Business Days prior to such day,
plus (y) the excess of the Applicable Revolver LIBOR Margin over the Applicable
Revolver Index Margin, in each instance, as of such day. Any change in the Index
Rate due to a change in any of the foregoing shall be effective on the effective
date of such change in the “bank prime loan” rate, the Federal Funds Rate, or
LIBOR Rate for a LIBOR Period of three months. If no such offered rate for the
LIBOR Rate exists, such rate will be the rate of interest per annum, as
determined by the Agent (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits of Dollars in immediately available funds are offered at
11:00 A.M. (London, England time) two (2) Business Days prior to the applicable
day by major financial institutions reasonably satisfactory to the

2



--------------------------------------------------------------------------------



 



Agent in the London interbank market for such LIBOR Period for the applicable
principal amount on such date of determination.”
SECTION 2. Conditions to Effectiveness. This Amendment shall be effective once
it has been duly executed and delivered by the Borrower, the Credit Parties, the
Agent and each Lender.
SECTION 3. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Amendment, each Credit Party hereby represents and
warrants to the Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that:
     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment, except to the extent that any such
representations and warranties expressly relate to an earlier date;
     (b) the execution, delivery and performance by such Credit Party of this
Amendment has been duly authorized by all necessary corporate, limited liability
company or partnership action required on its part and this Amendment, and the
Credit Agreement is the legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;
     (c) neither the execution, delivery and performance of this Amendment by
such Credit Party, the performance by such Credit Party of the Credit Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound; and
     (d) no Default or Event of Default has occurred and is continuing.
SECTION 4. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and
     (b) The amendments set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(ii) operate as a waiver or otherwise prejudice any right, power or remedy that
the Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as

3



--------------------------------------------------------------------------------



 



specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Credit Agreement and the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as amended
hereby. This Amendment shall be construed in connection with and as part of the
Credit Agreement.
SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.
SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

            BORROWER:


NAVARRE CORPORATION
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above by below Persons in their capacity as Credit Parties not as
Borrower.

            ENCORE SOFTWARE, INC., as Credit Party
      By:           Name:           Title:        

            BCI ECLIPSE COMPANY, LLC, as Credit Party
      By:           Name:           Title:        

            FUNIMATION PRODUCTIONS LTD., as Credit Party

By: Navarre CP, LLC, its General Partner
      By:           Name:           Title:        

            ANIMEONLINE, LTD (F/K/A THE FUNIMATION
STORE LTD.), as Credit Party

By: Navarre CS, LLC, its General Partner
      By:           Name:           Title:        

            NAVARRE CP, LLC, as Credit Party
      By:           Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



         

            NAVARRE CLP, LLC, as Credit Party
      By:           Name:           Title:           NAVARRE CS, LLC, as Credit
Party
      By:           Name:           Title:           NAVARRE LOGISTICAL
SERVICES, INC., as Credit Party
      By:           Name:           Title:           NAVARRE DIGITAL SERVICES,
INC., as Credit Party
      By:           Name:           Title:           NAVARRE ONLINE FULFILLMENT
SERVICES, INC., as Credit Party
      By:           Name:           Title:           NAVARRE DISTRIBUTION
SERVICES, INC., as Credit Party
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            FUNIMATION CHANNEL, INC., as Credit Party
      By:           Name:           Title:        

 